Campbell J.
Plaintiff sued defendants for ejecting him from one of their cars. He purchased in Buffalo, in June, 1866, tickets from Buffalo to Detroit, consisting of two tickets on one piece of paper, one from Buffalo to Stratford by the Buffalo and Lake Huron Railway, and one from Stratford to Detroit by the Grand Trunk Railway. Upon the first ticket he rode to Brantford, in.Canada, and remained there about two months. Then he went from Brantford to Stratford on the same ticket. Thence he went to Port Huron, in Michigan, on the second ticket, which was punched by the conductor and handed-back. Between Port Huron and Detroit the conductor of the train on which he was riding between those places, ejected him from the cars on his refusal to pay his fare, and would not receive the ticket as valid.
Defendants, among other things, introduced testimony to prove that fare for through tickets from Buffalo to Detroit was, at the time these tickets were sold, cheaper than was charged from some intermediate points to Detroit, and that the defendants had an arrangement with the Buffalo and Lake Huron Railway, whereby they were enabled to carry passengers and freight through from Buffalo to Detxoit. Also, that, by the regulations of the company, persons having a through ticket from one point to another upon the line, could not stop at intex'mediate stations.
*337The court below held that the plaintiff was only entitled to a continuous passage, and, after leaving Buffalo, was bound to proceed to Detroit on the same train, or lose the right, after once stopping, to proceed further on his ticket.
The court also instructed the jury that, if the plaintiff had a right to treat the second ticket as valid from Stratford to Detroit, yet he had abandoned the train on which he started at Port Huron, and the ticket was unavailable upon any other train. This latter charge appears by the bill of exceptions to have been based upon an assumption of facts which it belonged to the jury to determine, inasmuch as the evidence conflicted. Accordingly, it becomes necessary to consider the former ruling, which treated the whole journey from Buffalo to Detroit as single, and which, therefore, if correct, obviated the error caused by taking the facts on the last charge from the jury.
The circumstances of the present case render it unnecessary to consider whether a simple contract, made to transport a passenger in a single journey beyond the line of the road with which he contracts for passage, renders the contracting company liable as a carrier for what occurs upon another railway. In the case before us, the tickets purport to provide expressly for passage over the lines of two separate companies, and neither ticket extends beyond one line. Each is the voucher for a journey between two specified points. Neither refers to the other in terms, and neither contains any words of restriction.
It was claimed that these tickets are not contracts, and can not, thex-efore, be of any force in detex-mining the rights of the plaintiff, but that he must be considered as having purchased what was equivalent to a single thx-ough passage. Whether a throxxgh ticket over the roads of two separate companies would entail all the same consequences as if they were owned by one, need not now be considered. But we can not x’egard these tickets in any such light. Although they are very informal documents, yet they are *338easily recognizable as vouchers for separate journeys over distinct roads, one issued by a company on its own behalf, and one issued by the same company in behalf of another. The purchaser must necessarily infer from their face that one of them was issued under some claim of agency; and he had a right to treat them according to their purport. They are the usual evidences of a contract of passage; and whatever may be their imperfections as substitutes for more formal agreements, they must be treated as valid for all which they purport to express. They are no more dependent, merely because printed together, than they would be if each were precisely like the other.
We think that it was not incumbent upon the plaintiff to use these tickets for one continuous journey but that, having used one of them to reach the terminus denoted by it, he was at liberty to begin his second journey when he pleased. The general rule, requiring each separate journey to be completed without needless interruptions, was conceded on the argument, and there are no facts calling upon us to decide whether there are any circumstances of convenience or necessity which can vary it. The plaintiff had a right to use his ticket from Stratford to Detroit, notwithstanding the time which had elapsed after its issue. He had a right to have the jury determine whether he lay over between Stratford and Detroit. The rulings disposed of his entire cause of action, and took away the facts from the jury, touching the continuity of the last journey.
The court erred in holding the two tickets to be valid only for a single continuous passage from Buffalo to Detroit, and also in directing the jury that the second journey had been interrupted.
• The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.